IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KERRY J. TAYLOR, a single person,
                                                 No. 74127-6-1
                    Appellant,
                                                 DIVISION ONE



ALAN P. NOHR and JANE DOE
NOHR, husband and wife, and the
marital community composed thereof;              UNPUBLISHED OPINION
ALAN P. NOHR, D.D.S., P.S., a
Washington professional corporation,             FILED: November 7, 2016

                     Respondents,

              and


WARREN J. LIBMAN and JANE DOE
LIBMAN, husband and wife, and the
marital community composed thereof;
ellie Mccormick and john doe
McCORMICK, wife and husband, and
the marital community composed
thereof; and WARREN LIBMAN, D.D.S.,
M.S.D., P.S., a Washington professional
corporation,

                     Defendants.



       Becker, J. — The expert deposition testimony provided by the plaintiff

was insufficient to establish causation in her negligence case against her dentist.

We affirm the trial court's grant of summary judgment to the dentist.
No. 74127-6-1/2



       Between November 2007 and June 2011, respondent Dr. Alan Nohr, a

dentist, provided dental care to appellant Kerry Taylor. He extracted a decayed

tooth, restored four teeth, and placed one bridge.

       On February 13, 2014, Taylor filed a complaint against Dr. Nohr, his wife,

and his professional corporation, among other defendants. Taylor alleged that

Dr. Nohr was negligent in his care and treatment of her.

      On July 31, 2015, the parties deposed Taylor's designated expert, Dr. Kim

Larson. Dr. Larson repeatedly testified that he could not say that any alleged

negligence by Dr. Nohr caused any injury to Taylor.

      One week later, Dr. Nohr moved for summary judgment. Dr. Nohr argued

that Taylor had not met her burden of proving causation, relying heavily on Dr.

Larson's testimony.

      The next month, Taylor responded to Dr. Nohr's motion for summary

judgment. Taylor attached a transcript of Dr. Larson's deposition testimony. In

this transcript, which Dr. Larson described as "corrected," Dr. Larson changed his

testimony to opine that Dr. Nohr's negligence caused injury to Taylor.

       Dr. Nohr replied, arguing that the court should reject Dr. Larson's changed

deposition testimony, and that even his changed testimony was insufficient to

defeat summary judgment because it was too conclusory to prove causation.

      Taylor filed a response to Dr. Nohr's reply on September 18, 2015, the

same day the court hearing on Dr. Nohr's motion for summary judgment was

scheduled. Taylor attached Dr. Nohr's deposition, which she had just taken four

days earlier. She argued that Dr. Nohr admitted he breached his own standard
No. 74127-6-1/3



of care by not making a diagnosis and putting that diagnosis on the chart before

rendering care.

      The court conducted the hearing as scheduled and granted Dr. Nohr's

motion for summary judgment, finding that "no reasonable jury could possibly find

that the plaintiff has proved causation by Nohr."

       Taylor unsuccessfully moved for reconsideration. She appeals.

      We review summary judgment orders de novo, considering the evidence

and all reasonable inferences from the evidence in the light most favorable to the

nonmoving party. Keck v. Collins, 184 Wash. 2d 358, 370, 357 P.3d 1080 (2015).

Summary judgment is appropriate only when no genuine issue exists as to any

material fact and the moving party is entitled to judgment as a matter of law.

Keck, 184 Wash. 2d at 370. A party moving for summary judgment can meet its

burden by pointing out to the trial court that the nonmoving party lacks sufficient

evidence to support an essential element of his or her case. Young v. Key

Pharms.. Inc., 112 Wash. 2d 216, 225 n.1, 770 P.2d 182(1989).

       In a medical malpractice case, the plaintiff must prove proximate cause.

RCW 7.70.040(2). Proximate causation generally must be established by expert

testimony. Grove v. PeaceHealth St. Joseph Hosp., 182 Wash. 2d 136, 144, 341
P.3d 261 (2014). Thus, a defendant moving for summary judgment can meet his

initial burden by showing that the plaintiff lacks competent expert testimony.

Young, 112 Wash. 2d at 226-27. The burden then shifts to the plaintiff to produce

an affidavit from a qualified expert witness that alleges specific facts establishing

a cause of action. Young, 112 Wash. 2d at 226-27.
No. 74127-6-1/4



      Affidavits containing conclusory statements without adequate factual

support are insufficient to defeat a motion for summary judgment. CR 56(e);

Ruffer v. St. Frances Cabrini Hosp. of Seattle, 56 Wash. App. 625, 628, 784 P.2d
1288, review denied, 114Wn.2d 1023 (1990); Vant Leven v. Kretzler, 56 Wn.

App. 349, 356, 783 P.2d 611 (1989). A fact is "what took place, an act, an

incident, a reality as distinguished from supposition or opinion." Grimwood v.

Univ. of Puget Sound. Inc.. 110 Wash. 2d 355, 359, 753 P.2d 517 (1988). The

"facts" required by CR 56(e) to defeat a summary judgment motion are

evidentiary in nature. Grimwood, 110 Wash. 2d at 359. Ultimate facts or

conclusions of fact are insufficient. Grimwood, 110 Wash. 2d at 359. Likewise,

conclusory statements of fact will not suffice. Grimwood, 110 Wash. 2d at 360.

       Here, Dr. Nohr moved for summary judgment pointing out that Taylor

lacked sufficient evidence to support causation. The burden then shifted to

Taylor to produce an affidavit from a qualified expert witness alleging specific

facts that established causation. See Young. 112 Wash. 2d at 226-27.

      According to Dr. Larson, Dr. Nohr violated the standard of care by not

documenting certain diagnoses in Taylor's chart before treating her teeth. In his

"corrected" deposition, when asked whether this alleged violation caused any

injury to Taylor, Dr. Larson gave the following responses:

            A. Yes. Crowning teeth without a reason irreversibly
       damages teeth. . . .

             A. Yes he did. No diagnosis, or reason to treat Ms. Taylor.
       He treated and damaged all of the teeth he placed crowns and
       bridgework on. . . .
No. 74127-6-1/5



             A. I'm saying that he did damage Ms. Taylor's teeth since
       he had no reason clearly written in the chart to treat those teeth.
       Crowns should not be done on teeth without a clear reason written
       in the patient record.

              A. He caused an injury. He crowned teeth without a reason
       to or diagnosis.

       In his declaration, Dr. Larson also opined that "at the very least, Ms.

Taylor has been damaged by suffering through unnecessary unjustified treatment

which caused her harm and pain."

       Dr. Larson fails to identify any specific facts establishing that any

negligence by Dr. Nohr caused injury to Taylor. He opines that because Dr. Nohr

did not write certain diagnoses in Taylor's medical chart, he had no diagnosis or

reason to treat those teeth and therefore damaged them. This assumption does

not logically follow—just because Dr. Nohr did not write certain diagnoses on

Taylor's medical chart does not mean that he did not have a diagnosis or reason

to perform the work, or that the work damaged Taylor's teeth. Dr. Larson's

purported facts are not evidentiary in nature; they are conclusory statements.

Therefore, even Dr. Larson's "corrected" affidavit fails to allege specific facts

establishing causation and is insufficient to defeat Dr. Nohr's motion for summary

judgment. See Grimwood. 110 Wash. 2d at 359.1

       Taylor argues that the trial court erred "when it refused to accept the

stated changes for deposition and refused to consider changes even though a



      1 Given this conclusion, we need not address the parties' argument as to
whether Dr. Larson's "corrected" deposition testimony, in direct contradiction to
his original testimony, may be used to establish a genuine issue of material fact
under the rule established in Marshall v. AC&S, Inc.. 56 Wash. App. 181, 782 P.2d
1107(1989).
No. 74127-6-1/6



reason was given." But both the court's oral decision and written order granting

summary judgment reflect that the court considered the so-called corrections to

Dr. Larson's deposition. The court found that, even given this evidence, "no

reasonable jury could possibly find that the plaintiff has proved causation by

Nohr." For the reasons detailed above, we agree with the trial court's conclusion.

      Taylor next argues that even if Dr. Larson's testimony was insufficient to

raise a genuine issue of material fact as to causation, Dr. Nohr's deposition

testimony was. Taylor, however, asks us to infer causation from Dr. Nohr's

testimony that a diagnosis generally must be recorded on the patient's chart and

that he did not record certain diagnoses on Taylor's chart. Taylor does not point

to any part of Dr. Nohr's testimony where he addresses causation. As discussed

above, the mere failure to record certain diagnoses on a patient's chart does not

prove causation. Dr. Nohr's deposition testimony is insufficient to raise a

genuine issue of material fact as to causation.

      Affirmed.




                                                         -c!fe